 HARPETH STEEL, INC.545Harpeth Steel,Inc.andInternational Association ofBridge,Structural and Ornamental Iron Workers,Shopmen's Local733. Case 26-CA-4532January 21, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND PENELLOOn April 30, 1973, Administrative Law Judge JerryB.Stone issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions and a brief in support thereof.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge.Unlike our dissenting colleague, we agree with theAdministrative Law Judge that Respondent violatedSection 8(a)(5) of the National Labor Relations Act,as amended, when it withdrew recognition from theUnion on September 19, 1973, and thereafter refusedto bargain with it.In our view of the record, these are the criticalfacts: InMarch 1966, the Union was certified torepresentRespondent's employees. It thereafternegotiated bargaining contracts with the Respon-dent, the last one effective by its terms from May 1,1969, untilApril 30, 1972, but extended by theparties toMay 14, 1972. On February 25, 1972, theUnion requested negotiations for a new contract andfiled a grievance, and also transmitted to Respondentdues-checkoff authorizations signed by 13 employ-ees, a majority of the unit. Bargaining sessions wereheld until July 7, when an impasse was reached. TheUnion requested a resumption of bargaining onSeptember 6. But at a grievance meeting held onSeptember 8, a union representative stated that, forthe period of the last contract prior to February1972, it had no members in the unit. Thereafter, byletterdated September 19, Respondent noted thisstatement, reminded the Union that it had made afinal offer on July 7, asserted that only seven of thosefor whom checkoff authorizations were submitted inFebruary were still on its active payroll, and advisedthe Union that it would no longer meet with it untilcertified.There is no evidence of employee dissatis-faction with the Union's representation of them atany time.On the basis of well-established law, the Union'scertification and long contractual relationship withRespondent gave rise to a presumption of majoritystatus in favor of the Union, which was fortified bytangible evidence of dues-checkoff authorizations. Inthe face of this presumption and direct evidence ofmajority status, Respondent's withdrawal of recogni-tionmust be found unlawful unless (1) competentevidence establishes that theUnion no longercommanded a majority as of September 19, 1972, or(2)Respondent had a reasonably based doubt as tothe Union's continuing majority status.'With respect to these matters, we note that theUnion has acted as bargaining representative forRespondent's employees since 1966. It must, ofcourse, be assumed, the Administrative Law Judgefound, that the employees were aware of the fact thattheUnion was negotiating contracts for them andotherwise acting as their bargaining representative.Yet there is no evidence-none at all-that theemployees did not desire this representation by theUnion. Indeed, in February 1972, a majority of themchose to become members of the Union and signeddues-checkoff authorizations. By September 19, sixof those employees were apparently separated;thereafter, the number of employees who signedunionmembership cards fluctuated, as did theemployee complement.Absent any overt expressions by the employees ofdissatisfactionwith the Union as their bargainingrepresentative, the fact that there were periods whenemployees may not have chosen to become members,as during the period of the contract prior to February1972, cannot be taken as proof that, at such times,the employees no longer favored the union represent-ation they had selected and that the presumption ofcontinued majority status became inoperative. "For,a showing as to employee membership in, or actualfinancial support of, an incumbent union is not theequivalent of establishing the number of employeeswho continue to desire representation by thatunion." 2 As reasoned by the Administrative LawJudge, employees may desire union representationeven though they do not become members; they maydesire to have the benefits of union representationwithout paying dues or otherwise belonging to aunion.Nor do changes in the employee complement, suchas accounted for the separation of some employeeswho signed dues-checkoff authorizations in Februar-y, provide a sound basis for believing that the Unionchosen by the employees to represent them is nolonger the employees' choice. The Board has longheld that new employees will be presumed to supporta union in the same ratio as those whom they havereplaced.3We also do not believe it reasonable to base aICelaneseCorporationof America,95NLRB 644, 672,EmersonManufacturingCompany, Inc,200 NLRB No 332Terre!! Machine Company,173 NLRB 1480, 14813Maywood Packing Company,181 NLRB 778208 NLRB No. 84 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding of lack of majority support in the fact thatthe Union delayed for 2 months before communicat-ing again with Respondent on September 6, follow-ing the bargaining impasse in July, or that it did notresort to strike action to break that deadlock. It isdifficult for us to reconcile the dissent's suggestionthat the Union's inaction in these respects demon-strates a lack of majority status and its finding thatthe Union was without majority status even when itdid act on September 6 to seek a resumption ofbargaining and met with. Respondent on September 8to process the grievance it had filed in February, allof this before the Respondent's withdrawal ofrecognition on September 19.Accordingly, we conclude that it has not beenestablished that the Union lost its majority status asof September 19, 1972, or that Respondent had areasonable basis for believing so. It follows thatRespondent's withdrawal of recognition at that timeand its refusal to bargain thereafter violated Section8(a)(5) as found by the Administrative Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Harpeth Steel, Inc., Franklin,Tennessee, its officers, agents, successors, andassigns, shall take the action set forth in saidrecommended Order.CHAIRMAN MILLER, dissenting in part:Iagree with my colleagues that the Respondent ranafoul of the Act when, on November 10, 1972,PresidentCole advised employees that he wouldmeet with them collectively, but not with representa-tives of Local 733.4 Likewise, I would find that theRespondent engaged in proscribed conduct bysubsequently rendering unlawful assistance in theformation and administration of the employees'Shop Committee and by thereafter bargaining withthe Shop Committee over a wage increase.However, contrary to my colleagues, I would notfind that the Respondent's admitted refusal tocontinue bargaining with Local 733 on and afterSeptember 19, 1972, violated Section 8(a)(5) and (1)of the Act.The ^ relevant facts are largely uncontroverted.Local 733 was certified as collective-bargaining4 In this respect, and for the reasons hereinafter set forth,1would notfind that the Respondent was required to bargain with Local 733 afterSeptember19, 1972, but only thata question concerning representationexisted5The Respondent's payroll records show thatfromJuly 30 to October 22the number of employees who had signed checkoff authorization cards forrepresentative of the employees in 1966. Prior toFebruary, 1972, the Union admittedly had nomembers among the Respondent's employees. Dur-ing February the Union obtained checkoff authoriza-tion cards from 13 of the Respondent's 25 unitemployees. On February 25, the Union forwardedthe authorization cards to the Respondent togetherwith a letter regarding grievances and anothernotifying the Respondent of the Union's desire tonegotiate a new agreement to replace the currentcontractwhichwas subsequently extended, bymutual consent of the parties, to May 14, 1972.Thereafter, negotiating sessions were held on April21, 27, and 28; May 6, 18, and 30; and July 7, 1972.At the last meeting of July 7 the Respondentsubmitted its final proposal. The union negotiatoradvised theRespondent that the proposal wasunacceptable. Notwithstanding, the Union took nofurther action, and a 2-month hiatus ensued.On September 6, the Union wrote the Respondent,seeking resumption of contract negotiations.OnSeptember 8, an arbitration hearing was held on thegrievances which had been filed by the Union duringthe preceding February. At this arbitration, a unionrepresentative testified thatLocal733had nomembers among the Respondent's employees priorto February 25.On September 19, the Respondent replied to theUnion's request for resumption of negotiations. Itdeclined to bargain further with the Union, citing thefacts substantially as set forth above, adding:Further, of the employees for whom -you submit-ted checkoff authorizations on February 25, 1972to the Company only seven of those employeesare still on the active payroll of the Companywhich today includes twenty-four employees.5In sum, the Respondent apprised the Union of itsbelief, based on its record evidence, that the latter nolonger represented a majority of the employeesinvolved, and that further negotiations might subjecttheRespondent to charges that it had violatedSection 8(a)(2) of the Act.Itisclear that, absent special circumstances, aunion enjoys an irrebuttable presumption of majoritystatus for 1 year after certification and that,thereafter, the presumption continues, but becomesrebuttable upon a sufficient showing to cast seriousdoubt on the union's continued majority status.6In this case, the Union was certified in 1966 andtheUnionthe previousFebruaryat no time exceeded 50 percent of theemployees in the unit During the crucial month of September when thedemand for resumption of negotiations was made,only 8 of theRespondent's 20 unit employees were signatory to the checkoff authoriza-tion cardsOnly seven cards had been forwarded to the Respondent6TaftBroadcasting,WDAF-TV, AM-FM.201NLRB 801,Southern HARPETH STEEL, INC.547the certification year had, thus, long since expired.Thereafter, there remains only the question as towhether those factors on which the Respondent relieson withdrawing recognition from, and refusing tobargain with, the Union are sufficient to cast seriousdoubt upon the latter's continued majority status-apresumption no longer set in cement. In my view,that presumption is no longer tenable in the face ofthe record before us.On September 19, 1972, the day of its refusal torecognize the Union, Respondent knew, as indicatedby its letter of refusal, that the Union's strength haddeteriorated to the point where the employees, whohad signed cards the previous February, no longerconstituted a majority of the employees involved.This knowledge, supported by the statement of theunion representative at the arbitration hearing onSeptember 8 that the Union had no members prior toFebruary and the failure of the Union to supplyfurther evidence of its majority thereafter, uponbeing apprised by the Respondent of the precisereasons for its stated doubts, would logically lead tothe conclusion that the Union's support in Februaryrepresented its maximum strength among the em-ployees.Moreover, the Union had not communicat-ed with the Respondent for almost 2 months after theRespondent had made its final proposal on July 7,either by requesting further bargaining or by submit-ting its own contract proposals. Nor did it take strikeaction, as it earlier threatened to do, to enforce itsdemands. Further, there is not a scintilla of evidencethat this demonstrated deterioration in employeesupport for the Union resulted in any manner fromunfair labor practices committed by the Respondent.Indeed, the Administrative Law Judge found that theRespondent had bargained in good faith for over 3months, even in the face of an apparent impasse, andmy colleagues do not dispute that finding.Nevertheless,my colleagues would adopt theAdministrative Law Judge's finding that the Respon-dent violated the Act by refusing, on and afterSeptember 19, to bargain with the Union. TheAdministrative Law Judge "considered" the forego-ing and concluded merely that the Respondent didnot have a"good faithdoubt based upon objectiveconsiderations that the Union no longer representedamajority of the employees in the appropriatebargaining unit" (emphasis supplied.) Further, ac-cording to the Administrative Law Judge, theRespondent'ssubsequentunfair labor practices "castgreat doubt upon the purity of its alleged good faithbelief of lack of union majority status." In thisrespect, it is abundantly clear that subsequentunlawful conduct does not estop the Respondentfrom relying on the objective considerations onwhich it justifies its earlier doubt.? And I am notsatisfied that the Administrative Law Judge's subjec-tive"good-faith" assessment satisfies the require-ment that we determine whether the existence ofcertain objective factors extinguished the Union'srebuttable presumption of continued majority status.My colleagues have attempted to bolster thefindings below by restating a series of inferences andpresumptions which, to me, are not persuasive. Weare not here determining whether or not majoritysupportmay have existed-we are determiningwhether Respondent had objective evidence suffi-cient for him to have been entitled, legally, toquestion such support and demand some reasonableproof that such support had, in fact, continued. Thefacts of this record are sufficient, in my view, to haveso entitled this Respondent.Contrary to my colleagues, therefore, I would find,on this record, that the Respondent had reasonablegrounds,based on the objective considerationshereindiscussed, for doubting that the Unioncontinued to represent a majority of its employeesand, therefore, that the Respondent's refusal tobargain with the Union, on and after September 19,1972, did not violate Section 8(a)(5) and (1) of theAct.My colleagues offer no other ground uponwhich to impose a bargaining order, and I find none.Wipers, Inc,192 NLRB 816,Viking Lithographers, Inc,184 NLRB 139,Stoner Rubber Company, Inc,123 NLRB 1440'Automated Business Systems, A Division of Litton Business Systems, Inc,A Subsidiary of Litton Industries, Inc,205 N LRB No 35DECISIONSTATEMENT OF THE CASEJERRY B.STONE,AdministrativeLaw Judge: Thisproceeding, under Section 10(b) of the National LaborRelationsAct, as amended, was tried pursuant to duenoticeon February 27 and 28, 1973, at Nashville,Tennessee.The original charge was filed on October 30, 1972.Thereafter the first amended charge was filed on Decem-ber 12, 1972, and the second amended charge was filed onJanuary 13, 1973. The amended complaint in this matterwas issued on February 7, 1973. The issues concern (1)whether Respondent has violated Section 8(a)(5) and (1) oftheAct, by overall bad-faith bargaining during negotia-tions, by withdrawal of recognition of the Union, and bymaking unilateral changes in conditions of employment;(2)whether Respondent has violated Section 8(a)(1) of theAct by various threats; and (3) whether Respondent hasviolated Section 8(a)(2) of the Act by dominating and/orinterferingwithand aiding and assisting the ShopCommittee.The General Counsel moved to amend the complaint inthismatter to reflect that the Employee Committee was aparty in interest. This motion was granted. The facts aslitigated reflect that the committee which is a party ininterestto this proceeding is more accurately described as 548DECISIONS OF NATIONALLABOR RELATIONS BOARDthe "Shop Committee." Accordingly, the name of thecommittee, a party in interest to this proceeding, iscorrected to reflect that it is the "Shop Committee"(Harpeth Steel, Inc.), Party in Interest.All parties were afforded full opportunity to participatein the proceeding.Briefshave been filed by the GeneralCounsel and the Respondent and have been considered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe facts herein are based upon the pleadings andadmissions therein.Harpeth Steel Inc., the Respondent, is now, and has beenat all times material herein, a corporation with an officeand plant located at Franklin, Tennessee, where it isengaged in the fabrication of steel.During a representative 12-month period, Respondent,in the course and conduct of its business operations,received at its Franklin, Tennessee, location, goods andmaterials valued in excess of $50,000 directly from pointsoutside the State of Tennessee, and, during the same periodof time, Respondent sold and shipped from its Franklin,Tennessee, plant, goods and materials valued in excess of$50,000 directly to points located outside the State ofTennessee.As conceded by Respondent and based upon theforegoing, it is concluded and found that the Respondentis,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.Ii.THELABOR ORGANIZATIONS INVOLVEDBased upon the pleadings and admissions therein, it isconcluded and found that International Association ofBridge, Structural and Ornamental Iron Workers, Shop-men's Local 733, is and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.The General Counsel alleges, and Respondent denies,that the Employee Committee (Harpeth Steel, Inc.) is alabor organization within the meaning of Section 2(5) ofthe Act.The facts are not in real dispute. The facts as litigatedreveal, as Respondent points out in its brief, that theEmployee Committee may be more properly described asthe Shop Committee. The facts are clear that on November22, 1972, a meeting of all the employees who were workingforRespondent on that day was held on companypremises, that a Shop Committee consisting of fiveemployees was elected by vote of all the employees present,and that a chairman of said Shop Committee was similarlyelected. The facts also reveal that the Shop Committee heldseveral organizational meetings thereafter with respect tothepurpose and function of representing all of theemployees in negotiations or discussions with the Respon-dent as to wages, hours, and working conditions. The factsreveal that after November 22, 1972, and prior to January8,1973, said Shop Committee had discussions withRespondent's officials concerning wages, hours, classifica-tions, vacations, and working conditions. The facts clearlyreveal that said Shop Committee negotiated with Respon-dent as to a wage increase, that Respondent agreed withsaid Shop Committee as to the proposed wage increase,and that Respondent placed into effect such wage increaseas agreed to with the Shop Committee for its employees.Considering the foregoing,it isclear, and I conclude andfind that the Shop Committee was on November 22, 1972,and continuing thereafter, a labor organization within themeaning of Section 2(5) of the Act.ill.THE UNFAIR LABOR PRACTICESA.Preliminary FactsThe pleadings establish the following preliminary facts:1.At all times material herein, the following namedindividuals occupied the positions set opposite their names,and have been and are now, agents of Respondent andsupervisors within the meaning of Section 2(l 1) of the Act:Novice Cole-president; Murray Dennis-vice president.2.All production and maintenance employees, includ-ing truckdrivers, but excluding office clerical employees,professional employees, guards, and supervisors as definedin the Act constitute an appropriate unit of Respondent'semployees for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.B.The Representative Status of the UnionThe General Counsel allegesin hiscomplaint that:At all times since February 25, 1966, and continuing todate, theUnion has been the representative of theemployees in the unit described above for the purpose ofcollective bargaining and by virtue of Section 9(a) of theAct has been, and is now, the exclusive representative of allthe employees in said unit for the purpose of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.There is no issue and the facts clearly reveal that theUnion was the exclusive representative of the employees inthe appropriate bargaining unit until May 14, 1972. TheRespondentdeniesthat the Union has represented amajority of the employees in the appropriate bargainingunit sinceMay 14, 1972.The facts are not disputed and it is clear that on or aboutFebruary 25, 1966, a majority of the employees of ColeSteelCompany, Inc., now HarpethSteel,Inc., in the unitdescribed above, by a secret ballot election conductedunder the supervision of theRegionalDirector for Region26 of the Board, designated and selected the Union as theirrepresentative for the purpose of collective bargaining withCole Steel Company, Inc., and on or about March 7, 1966,said Regional Director certified the Union as the exclusivecollective-bargaining representative of the employees insaid unit.The facts are not disputedand it isalso clear that acollective-bargainingagreementbetween the Union andRespondent covering the employees in the unit described HARPETH STEEL,INC.549above was, by itsterms for3 years, effective May 1, 1969,and due to expire onApril 30, 1972, but byagreement ofthe parties,the expiration date was extendedtoMay 14,1972, at whichtimethe collective-bargaining agreementexpired.The above referred-to collective-bargaining agreementcontainedunion-security and checkoffprovisions.Duringthe periodof time fromon or about May 1, 1969, toFebruary 1972, the factsrevealthat for practicalpurposesnone of Respondent'semployeeswere members of theUnion nor had their dues checked off for the Union by theRespondent.There is no evidence of overtexpression ofemployee dissatisfaction with the Unionas their exclusivebargaining representative.In February 1972, the Union secured 13members fromamong Respondent's employees,secured signed authoriza-tions fordues checkoff from suchmembers, and transmit-tedcopiesof suchauthorizations toRespondent onFebruary 25, 1972.It is undisputed that the Union on February 25, 1972,requested negotiationswith the Respondentwith respect toa new collective bargaining agreement,thatthe Respon-dentand the Unionmet in negotiation sessionson April21, 27, and 28, that the partiesagreed to extend theexpirationdate of the old contract to May 14, 1972, andthat furthernegotiating sessions wereheld on May 6, 18,and 30, and on July 7, 1972.During the sessionof May 6,1972, it appeared to the parties thatan impasse had beenreached,and agreementwas reachedto secure the servicesof a FederalMediator.The sessions of May18, 30, andJuly 7, 1972, were held with the FederalMediator.Duringthe last sessionthe Respondent made whatit characterizedas its finalproposal. The Union rejectedthe same. Nothingfurther occurredas regards negotiationsuntil the Unionwrote lettersto theRespondent on September6, and 12,seeking further negotiations.On September19,1972, theRespondent'sattorneyreplied to the Union's request for negotiationsby letter asisrevealedby thefollowing excerptsfrom saidletter.On September 6 and September 12, 1972, you wroteme andproposed a furthermeetingfor the purpose ofnegotiating a collective-bargaining agreement betweenmy client, Harpeth Steel,Inc., and Shopmen'sLocal733.As you undoubtedlyrecall, the collective-bargainingagreement between Shopmen'sLocal Union 733 andmy client expired, by its terms, on April 30,1972. Dueto the inability of the Union and the Company to reachagreementon theterms of acollective-bargainingagreement,the contractwas extended,bymutualagreementon April 28, 1972, to expireat midnight onMay 14, 1972. Sinceno agreement was reached on anew collective-bargaining agreementby theexpirationof the extension, the contract expired at midnight May14, 1972.On February 25, 1972,Shopmen'sLocal 733forwardedthree documentstoHarpethSteel, Inc.:A.A letter representing a grievance filed bythe Unionagainstthe Company;B.A letter enclosing checkoff authorizationsof thirteen employees executed between February22 and February 25, 1972; andC.A letter 'notifying the Company of theUnion'sdesire to terminate the collective-bar-gaining agreement on its expiration date and tonegotiate a new agreement.During the arbitration of the grievance beforeBernard H.Cantor, Esq., Arbitrator,on September 8,1972, you,as business agent for the Union,admittedthat the Unionhad no members at Harpeth Steel, Inc.prior to the weekof February 20, 1972 forthe entireterm of the contract.Although negotiating sessionswere heldon April 21, April 27, April 28, May 6, May18,May 30, and July 7, 1972,both at theCompanyoffices and at the offices of the Federal Mediation &Conciliation Service in Nashville, no agreement wasreachedand you were advised by the Company that ithad submitted its final proposal.Although the chiefnegotiator for theUnion, Carl W.Franklin,stated thatthe proposal of theCompanywas unacceptable, nocounter proposals were advanced nor was any strikeaction undertaken under the auspices of the Union orany otherorganizationby the employeesof HarpethSteel,Inc. to support the Union's bargaining position.A periodof two months has elapsed since the July 7,1972meeting and your letter of September6, 1972.Further,of the employees for whom you submittedcheckoffauthorizationson February 25, 1972 to theCompany onlyseven of those employees are still on theactive payroll of the Companywhich today includestwenty-fouremployees.Sincethe Companymade to you what it thought tobe a fair and final offeron July 7, 1972,we see nofurtherpurpose to be gained from a meeting asrequested.Additionally,we do not believe that Shop-men'sLocal733 represents an uncoercedmajority ofthe employees of Harpeth Steel,Inc. at this time and,therefore, are of the opinion that any agreement whichwe might negotiate with Shopmen'sLocal 733 mightwell subjecttheCompanyto a violation of Section8(a)(1) and(2) of the NationalLaborRelations Act, asamended.For these reasons, Harpeth Steel, Inc.declines to further meet and negotiate with Shopmen'sLocal 733 untilsuch has been certified by the NationalLabor Relations Board,pursuant to an election bysecret ballot,as the exclusive representative for thepurposes of collective bargaining for the employees ofHarpeth Steel,Inc. in a unit found to beappropriate bythe NationalLaborRelations Board.Yours very truly,/s/ Charles Hampton WhiteCharles Hampton WhiteThe factsare clear that the Respondent,since September19, 1972,has refused to recognize,meet with,or negotiatewith theUnion. The GeneralCounsel contends that thebargaining by the Respondent during the bargainingsessionson April 21, 1972, andat various times to and 550DECISIONSOF NATIONALLABOR RELATIONS BOARDincludingJuly 7, 1972, wasthat of bad-faith bargaining. Asset out later,I find and conclude that Respondent did notengage in bad-faith bargainingon April 21,and on variousdates thereafter until and includingJuly 7, 1972.Presented as an issue is whether the Union was themajority representative of the employees in the appropriatebargaining unit on and afterMay 14,1972, on September19, 1972, as of November12, 1972,and as of January 8,1972.It is clear as previously set forth that the Union was thecertified exclusive representative of the employees in theappropriate unit. The 1966 certification creates a rebutta-ble presumption of such status. Because of the facts in thiscase,I find it proper to set out the facts with respect to thenumber of employees on Respondent's payroll and thenumber of employees who had executed cards, signifyingtheirauthorizationof the Union as their bargainingrepresentatives.[DateUnitCards Signed1972Feb. 61320272313Mar. 52213122112192212262212Apr. 2211292312162112232112302012May 72112142211212210282110June 421/22101121101819925189July 21799179161682315830168Aug. 6188131982021927219Sept.3208102081720824208Oct.119881881521822209291910Nov.52313122011192311261911Dec.319101018101724102426103121101973Jan. 72210142210212310282310Feb. 42310112391823925239The presumptionof continued majority status upon aBoard'scertification is postulated upon a consideredjudgmentthat thenumber of employees working for anemployerwill normally fluctuate within a reasonable norm,thatthe union membership will also fluctuate within areasonable norm,and that employeeswhether actuallyunion members or not are presumed to desire continuedrepresentation in accordance with the desires expressed inthe NLRBelection.There isno evidence in this case thatemployeesengaged inany actof rejection of unionrepresentationprior to November 10, 1972.Considering allof the abovefacts, I conclude and find that the presump-tion of continuedmajoritystatus of the Union has notbeen rebuttedas to any periodof time priorto November10, 1972. Thus,the facts reveal that when Respondentassertedto the Uniona belief that the Union no longerrepresenteda majority of the employeesin theappropriatebargaining unit,theUnionwas able to secure enoughadditional cards from employees to signify continuedmajoritystatus.It is properto infer, and I do infer that itwas the desire of such employeesfor the Union torepresent themonMay15and thereafter, precedingSeptember 19, and thereafter to the time of their executionof cards. Thefacts are clear thaton November 10, theUnion enjoyed a majoritystatus ofII of 20 employees. Asto thequestion of whetherthe Unionwas themajorityrepresentative of the employees in the appropriate bargain-ing uniton January 8, 1973, I find it unnecessary to decide.As indicated,Ifind later that Respondent engaged inconduct violativeofSection 8(a)(5) and(1)by itswithdrawalof recognition and its refusal to negotiate onand after September19, 1972.Ialso find later herein thatRespondent violated Section 8(a)(1) and(2) of the Act, bycertainconduct on November10and thereafter inindicating it would not meet with the Union unlessrecertified as the representative but would meet with theiThese facts are based upon the exhibits relating to union authorizationcards,dues checkoff cards, stipulations,and an exhibit relating toemployees of the Respondent on various dates HARPETH STEEL, INC.employees collectively,by interfering with and assisting theformation of an employee committee as a labor organiza-tion,and by bargaining with such committee and grantingawage increase when clearly, at most,aquestionconcerning representation existed.Because of the compos-ite effect of the unfair labor practices,whether the conductwas violative or 8(a)(5) or not as regards the conduct onand after November 12, 1972, 1 find it necessary toproperly remedy such conduct by an 8(a)(5) type remedy.Thus, the Union was the majority representative of theemployees on November 10, 1972. The 8(a)(1) and (2)conduct of Respondent found later herein significantlyinterferedwith the employees'right to have the unionrepresent them and clearly contributed to the failure of acontinuingmajority of the employees to support theUnion.Under such circumstances,a fair and properNLRB representation election could not have been held,and in my opinion the normal type 8(a)(1) and (2) remedywould not restore the status quo existingprior tothe unfairlabor practices,and a fair NLRB representation electioncan not now be held until after an 8(a)(5) type remedy hasremedied the total effect of the unfair labor practices.C.TheBad-Faith Bargaining IssueThe General Counsel alleges in effect,and the Respon-dent denies, that the Respondent engaged in bad-faithbargaining and with no intent to enter into a final orbinding collective-bargaining agreement during the bar-gaining sessionsthat occurred on April 21, 27, and 28, May6, 18, and 30,and July 7, 1972.The facts relating to this issue consist of the testimonyof Franklin, Cole, and White; documentary exhibits; thecollective-bargaining agreement that expired on April 30,1972; the Union's proposal submitted on April 21, 1972:theRespondent's proposal submitted on April 27, 1972;and a Respondent's proposal submitted on May 18, 1972.Essentially, the only factual dispute is whether Respon-dent, by Cole or White, gave reasons in support of some ofRespondent's bargaining proposals or positions. Franklin,negotiator for the Union,testified to the effect that as tosomeof Respondent's proposals or positions, Respondentdid not advance any reasons; and that as to some of theother positions,he did not recall whether Respondent gavereasons in support thereof.Cole and White testified to thecomposite effect that as to most of the positions orproposals referred to by Franklin as not having beensupported by reasons, reasons were advanced.Consideringthe total amount of bargaining session time and subjectmatter discussed,it is reasonable to believe that Franklinwould not remember all that was said. Franklin took notesat the bargaining sessions and refreshed his memorysubstantially while testifying. Considering the totality ofthe testimony, the written documents, and the fact that Ifound the testimony Cole and White worthy of belief, Icredit their testimony relating to the assertion of reasons insupport of their bargaining positions and proposals.Considering the totality of the testimony and documentssubmitted,Iconclude and find that the Respondentadequately and in good faith discussed the bargainingproposals during he bargaining sessions.Ihave considered the bargaining proposals, the discus-551sion of the proposals at the bargaining sessions,and I ampersuaded that the facts reveal that Respondent engaged ingood-faith bargaining during the bargaining sessions heldon April 21, 27, and 28, May 7,18, and 30,and July 7,1972.The bargainingcommencedon April 21, 1972, just priorto the expiration of an existing contracton April 30, 1972.The Union's initial contract proposal as compared to thecontractdue to expiremay besaid to have constituted aproposal foradditional benefits and protection for theemployeesinvolved.The Respondent's initial contractproposal ascomparedto the contractdue to expire may besaid to have constituted a decrease in benefits and additionof qualifications restricting benefits.Bargaining is not in avacuum.The partieshad an existing contract,and theUnion hadbeen certified since 1966.Despite this and thefact thatthe existing contract contained union-security andcheckoffprovisions,prior to February 1972, the employerhad not beenfurnishedwith checkoffcards from itsemployeesfor the deduction of duesfor the Union.Parties,even when bargaining in good faith,may be expected topostulate their bargaining proposals upon their evaluationof the economic strength each has in support of hisposition.The Respondent's proposal as a whole came within theperimeter of the terms of the collective-bargaining agree-ment due to expireon April 30, 1972. TheRespondent'sproposaleliminated some of the provisions in the due-to-expire contract.Thus,Respondent'sproposal did notinclude provisions concerning union-security or checkoffprovisions,concerning the specific exclusion of theinternational union as aparty,and other provisions notnecessaryto refer to herein. The Respondent'sproposalincluded,interalia,changes as to the time that anemployee would be probationary,as to classifications, as tothe numberof holidaysand eligibility therefore, and as to"requirements" for overtime.Consideredas a whole, Respondent's proposal can notbe describedas the type that wouldreveal that it wasintended to offer the Union a proposal that a self-respecting union could not accept.Similarly, it can not besaid to be one that in and of itself revealed bad faith andlack of intent to enter into a final or binding collective-bargaining agreement.Muchof the initial sessions concerned discussions ofclassifications.There werediscussionsof each party'sproposal on and beforeApril 28, 1972. The facts revealthat eachof the parties was for practical purposes stickingto its own proposals and positionson April 21, 27, and 28.Respondent's counsel suggested and initiated an agreed-toextension of time as to the expiration of theold contractwith the new expiration date tobe May 14, 1972.Bargaining continuedon May 6, 1972, with virtually noprogress.The partieswere in practical agreement at suchtime that an impasse had been reached and decided to seekthe servicesof a Federalmediator.Bargaining sessions utilizing the services of a Federalmediatortook place on May18 and on May30, 1972.Without going into all the details, it may be said that thehighlights of disagreement concerned the shifthours and 552DECISIONSOF NATIONALLABOR RELATIONS BOARDovertime requirements, holidays, holidays eligibility, andthe question of the employees' probationary penod.The disagreement and positions on the shift hours andovertime requirements are illustrative of the parties'bargaining positions. As indicated previously, the Respon-dent's basic contract proposal was submitted to the Unionon April 27, 1972. With respect to the question of hours ofemployment, the, Union's proposed contract was tocontinue the same provisions of the existing contract asregards the hours of employment provisions. The Respon-dent's proposal as to shift hours was to continue the sameshift hours. The Respondent's proposal contained signifi-cant changes as regards the requirements of employees towork overtime. The Union's bargaining representativesopposed the Respondent's overtime provisions. The Res-pondent on May 18 then submitted a proposal relating tohours of overtime and proposed shifts of hours based on a10-hour regular workday. When one or two shifts were tobe employed, the regular workweek was to be 4 days and40 hours. When three or four shifts were to be employed,the regular workweek would he 3 days and 30 hours. Thisproposal relating to shift hours and overtime was includedin Respondent's final proposals on May 18 and 30 when itindicated that it would agree to the old contract exceptingfor changes in Sections 7, 8, and 9 thereof, and with wageoffers of 1-1/2-percent yearly increase each year for 3 years(the offer on May 18, 1972) and with wage offers of 2-percent yearly increase each year for 3 years (the offer onMay 30, 1972).The Respondent's proposals relating to shift hours andovertime provisions which were made on May 18, 1972,were different from its April 27 proposal. The Union,however,had clearly opposed the proposed overtimeprovisions.Respondent's May 18, 1972, proposals appeartobe a bargaining technique to obtain Respondent'soriginaldesired flexibility as to the requirements ofemployees to work overtime. The May 18, 1972, proposalsrelating to shift hours and overtime further appear toenhance Respondent's economic position as to overtimeand to minimize individual employee's receipt of overtimepay.Cole explained at the bargaining sessions that hisreasons for the shift hours and overtime provisions werebased upon considerations that overtime had been exces-sive from an economic viewpoint, that absenteeism hadbeen a factor, and that he believed the employees wouldlike a 4-day week, 10-hour-a-day schedule. The question ofwages was not discussed until the bargaining sessions heldwith the aid of the Federal mediator on May 18 and 30,1972, and on July 7, 1972. What occurred at these sessionsisnot in real dispute and is revealed by the followingcredited excerpts from Franklin's testimony.Events of May 18, 1972Q.What time was this meeting set for?A. It was set for 10:00 a.m.Q.Well, what happened on the 18th?A.When we got into the room, there was twoseparate conference rooms at the Federal MediationOffice.And the company was-The Company wentinto a session among themselves, I reckon. They werein the building, they were in the Federal Mediationarea there, but they were in the Conference Room thereby themselves and didn't show in the room with usuntil noon.s#sssQ. (By Mr. Irby) Without relating what Mr.Bradley may have said, did you in fact meet with theCompany on this date, the 18th?A.Yes, we did.Q.All right. Now, what was discussed between youand the Company? Were these hours and wageclassifications discussed?A.Yes, we did. We discussed the classifications.This time we were talking about 53 classifications,which was actually 23 differentclassesof work.Q.From which side of the Company's proposalswere there 53 differentclassifications?A.Well, it was the Company's proposal.Q.Very well. After discussion of the classifications,what else did you discuss, other thanthe classifica-tions?A.Well,Mr. Cole made a statement, something tothe effect, the only way the Company can compete is toincrease efficiency.We went on through and wediscussed pros and cons about what had taken placeover the last few years since they had gone into-since1966.We adjourned at 1:00 and came back at 2:00.The Commissioner opened themeeting,by stating thattheCompany had a proposal. Mr. White made astatement that, technically the contract ran out Sundaynight, but they're not aware of the fact that-they wereaware of the fact that it was the fault of neither of us.So here's the Company's proposal: "Three-year agree-ment. Old contract, except Section 7, which consists offour 10-hour shifts, and their proposal on Section 8, asof May 6, their proposal on Section 9, as of May 6, witheight paid holidays, the Company proposal on 9(c), asof May 6, which was a 60-day probationary period, andSection 10(a), classificationsas the current agreement,Section 17, work days, that's the probationary penod.No change in Section 13 or Section 14. The rest of thecontractas is,which will be a three-year agreement,with a one-and-one-half percent across the boardincreaseeach year to be effective May 1, 1972, one-and-a-half percentMay 1, 1973, and one-and-a-halfpercentMay 1, 1974. And that proposed contractwould expire April 30, 1975."They stated that the above-offerred would remainopen until May 19, mid-night. If not accepted by thattime, it will be withdrawn. I responded to this bytellingMr.White that if that was the case, then he couldwithdraw it now. I told him that if he was serious aboutthat proposal, it will not be accepted by tomorrownight or any other time.And that was the end of that meeting.Q.A.Q.Events of May 30, 1972When was your nextmeeting?The next meeting was on May 30.Where did this meeting take place? HARPETH STEEL,INC.553A.This meeting also took place in the offices of theFederal Mediation.Q.All right.What happened at this meeting?A.The Union and the Company got together at10:40.We gave the Company a proposal of 12 percentacross the board. And Mr. White asked for a caucus.And he stated that we had not given them a proposalon wages before. And I responded by stating that I wasof the opinion that they had been given a proposal of15 percent. Then the Company returned at 11:05 p.m.,and the Company stated-Q. (Interrupting) 11:05 p.m.?A. I mean 11:05 a.m., I'm sorry. The Companystated that they had met and discussed our proposal.They had considered our proposal and would like tohave an agreement. Our proposal is not legal, he stated,at 12 percent. The Company proposal is no longer onthe table.They offered another proposal effective June 1, 1972to April 30, 1975. Section 7, four 10-hour days. Section8 as prior proposal, that was the Company's proposal.Section 9, Company's proposal 60 days. Section 17,probationary penod 60 calendar days. Section 10,classifications as is, effective May 1, 1972, two percent,May 1, 1973, two percent, May 1, 1974, two percentHe stated that this proposal was open until mid-nightMay 31, 1972.I told the Company that we want an agreement, butwe don't want to put a yolk on our people, and wedon't intend to do so. I told Mr. Cole that he wanted aprison with a fence around it, but we would-but hewould never have it with this Local Union. Themeeting adjourned at 11:25.(It is noted that the facts reveal that the Union had notmade a wage proposal for a 15-percent increase in wagesprior to May 30, 1972.)Events of July 7, 1972Q.Were there any other meetings after this one onMay 30?A.7/7/72.Q.All right, where was this meeting?A. It was with the Commissioner, too, 10:00 a.m.Q.What happened at this meeting?A.The Company came in 45 minutes late. Ireported to the Company that at the last meeting thatthey had given us a proposal and that had beenunanimously rejected. Mr. Bradley asked if we had anyproposal for the Company, and I told him that in lightof the Company's position on ours, etcetera, we hadnothing to offer. Then, I changed to this by stating thatwe would offer to reduce our wage demand by onepercent.This would mean an II percent across theboard, with the remaining portion of our proposal asthe same. This was done at that time to show a changein the Union position. White told us that our proposalwas unacceptable and asked to see the Commissioner.(It is noted that the Company did not come to themeeting late.The parties, however, did not get togetherfor a joint meeting for a period of time after 10 a.m.)The parties had no further contact as to negotiationsuntil the Union wrote letters in September 1972 seekingfurther negotiations.Considering the totality of Respondent's conduct duringthe negotiating sessions, highlighted by the facts abovediscussed, I am persuaded that the facts reveal thatRespondent engaged in hard but good-faith bargainingduring the bargaining sessions on and after April 21 andthrough July 7, 1972. The Respondent met with andbargained as to a collective-bargaining agreement on April21, 27, and 28, initiated an agreed-to extension of the oldcontractwhile bargaining was in progress, ultimately inMay 1972, retreated on many positions and offered wageincreasesof 1-1/2 percent and then 2 percent per year. TheUnion's ultimate wage offers were of 12 percent and thendecreased to a Il-percent wage increase. The bargainingoccurred during the time of wage controls, and it appearsthat both parties may have had this point in mind withrespect to a final meeting place of agreement. Under suchcircumstances, I am persuaded, and conclude and find thatthe facts do not reveal that Respondent engaged in bad-faith bargaining and with no intent to enter into a final andbinding agreement as alleged on April 21, 1972, andthereafter in bargaining sessions. I conclude and find thatRespondent has not violated Section 8(a)(5) and (1) of theAct by its conduct in bargaining as regards the bargainingsessions on April 21 and to and including the bargainingsession of July 7, 1972.D.TheWithdrawal of RecognitionThe General Counsel allegedin hiscomplaint in effectthatRespondent, on or about September 19, 1972,withdrew and continues to withhold recognition of theUnion as representative of the employees in the appropri-ate bargaining unit and did refuse to meet with and/orbargain with the Union.The Respondent, in its answer, admitted that on or aboutSeptember 19, 1972, it declined to meet further with theUnion or to bargain with the Union with respect tonegotiation of a new collective-bargaining agreement untiltheUnion again demonstrated majority status in arepresentationproceeding conducted by secret ballotunder the auspices of the National Labor Relations Board.Ihave previously found that the Union was in fact theexclusivebargaining representative of the employeesinvolved on September 19, 1972. Essentially, the factsreveal no evidence of employee dissatisfaction with unionrepresentation during the time of the Union's certifiedstatus from 1966 until November 10, 1972, no dissatisfac-tionwith union representation during the time of thecollective-bargaining agreement between May 1, 1969, andApril 30, 1972, the extensionthereof untilMay 14, 1972, orbetween May 14 and September 19, 1972. Employees maydesire union representation even though they do notbecome members; they may desire to have benefits withoutpaying dues or otherwise belonging to a union. Asindicated previously, there are presumptions of majorityflowing from the Union's certified status, from contractualrelationships, and even from the mere fact of establishmentof majority status. Certainly, where a union is engaging incollective bargaining for a unit of around 20 employees 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDand has approximately 5 of such employees participatingin the bargaining,the employees in the unit are aware thatthe Union is representing them.Under such circumstances,absent some objective evidence of dissatisfaction by theemployees in the unit,it is to be presumed that the Unionisthe desired representative of the employees.Further,when employees in the unit execute authorization, mem-bership,or dues check-off cards,as done in the instantcase,at a later date,an inference can be drawn under thecircumstances of this case that those employees approvedof the Union as their representative prior to September 19,1972.The question of proof of majority status or exclusivebargaining representative status is an evidentiary matter.Proofmay be presented of direct evidence,such asmembership cards, dues check-off cards,polls, and ofother acceptable evidence.Proof may be presented of apresumptive nature such as evidence of a Board's certifica-tion of exclusive representative status, or of collective-bargaining agreements.The Board's certification,after (-year,constitutes presumptive evidence of exclusive repre-sentative status which can be rebutted.Board cases have often described that the presumptionof exclusive status conferred by a Board certification canbe rebutted after 1-year by a good-faithdoubt by aRespondent based upon objective consideration.InTerrellMachine Company,173 NLRB 1480,the Boardset forth:Itiswell settled that a certified union, uponexpiration of the first year following its certification,enjoysa rebuttable presumption that its majorityrepresentative status continues.'Thispresumption isdesigned to promote stability in collective-bargainingrelationships,without impairing the free choice ofemployees.2Accordingly,once the presumption isshown to be operative,a primafaciecase is establishedthat an employer is obligated to bargain and that itsrefusal to do so would be unlawful.Theprima faciecasemay be rebutted if the employer affirmativelyestablishes either(1) that at the time of the refusal theunion in fact no longer enjoyed majority representativestatus;3or (2) that the employer's refusal was predicat-ed on a good-faith and reasonably grounded doubt ofthe union's continued majority status.As tothe secondof these,i.e., "good faith doubt," two prerequisites forsustaining the defense are that the asserted doubt mustbe based on objective considerations4 and it must nothave been advanced for the purpose of gaining time inwhich to undermine the union.5 [Footnotes omitted.]As indicated,considering all of the objective facts, I haveconcluded and found that the Union was the exclusivebargaining representative of the employees in the appropri-ate bargaining unit on September 19, 1972.Next to be considered is whether Respondent, onSeptember 19, 1972,had a good-faith doubt,based uponobjective and well grounded reasons, that the Union didnot represent a majority of the employees in the appropri-ate bargaining unit;and, if so whether such doubt couldconstitute a basis for its refusal to bargain with the Unionwhich was in fact the exclusive bargaining representativefor the employees involved.The evidence relating to this issue may be summarized asfollows:(I)The Union was certified as exclusive bargain-ing representative for the employees involved in 1966. (2)There were collective-bargaining agreements between theEmployer and the Union covering the employees involvedduring the period of time May 1, 1966, to April 30, 1972.(3) There is no evidence that the Union did not service saidemployees during the contract period.Cole crediblytestified to having been in contact with the Union severalmonths prior to February 25, 1972.(4)Excluding theknowledge of the certified status of the Union and theexistence of a collective-bargaining agreement containingunion-security and check-offprovisions,the above re-ferred-to contacts with the Union, the Respondent appar-ently had no knowledge of individual union members afterMay 1969,excepting those for whom dues-checkoffauthorization cards were submitted by the Union inFebruary 1972. The number of employees for whom suchdues-checkoff authorization cards were submitted was 13.(5)Wright,the union representative,made a statement onSeptember 8, 1972,at an arbitration proceeding that hehad not had any members among Respondent's employeesprior to February 1972. (6)Between February 25, 1972,and September 19, 1972,six of the employees for whomdues-checkoff authorization cards had been submitted onFebruary25, 1972,had ceased to work for the Employer.No new dues-checkoff authorization cards had beensubmitted after February 25, 1972,to the Employer. (7)Respondent and the Union had engaged in bargainingsessions on April 21,27, and 28,May 6,18, and 30, and onJuly 7,1972. Respondent's conduct in bargaining had beenon a good-faith basis. (8) The Union did not contact theRespondent for further bargaining after July 7, 1972, untilSeptember 6, 1972.(9)The Union did not call a strikeamong the employees involved at any time in 1972 prior toSeptember 19, 1972,in support of its bargaining demands.(10)Cole,Respondent's President,testifiedthat thedecision to withdraw and withhold recognition from theUnion on September 19, 1972,was legal counsel's decision.(11) Respondent's counsel on September 19, 1972,sent theUnion the letter relating to its withdrawal and withholdingof recognition from the Union and its reasons therefor.The Respondent also contends that the fact that only sixemployees appeared at the September 8, 1972, arbitrationproceeding constitutes objective basis for a good-faithdoubt of the Union'smajority status.It is sufficient to saythat this argument is without merit. The Union's letter ofFebruary 25,1972, relating to a grievance of employeesbeing misclassified referred to 15 employees.Six of these15 referred-to employees were no longer employed byRespondent on September 8, 1972. One of the employeesreferred to was on the Respondent's payroll but had beenilland had not actually worked for a number of months asof September 8, 1972.Six of the 8 remaining employeesreferred to were present at the arbitration proceeding onSeptember 8, 1972. In sum,the failure of some of thenamed employees involved in the classification grievanceto be present at the arbitration meeting does not objective-ly reveal lack of support for the Union. HARPETH STEEL, INC.555Considering all of the foregoing,I am not persuaded thattheRespondent had a good-faithdoubt based uponobjective considerations that the Union no longer repre-sented a majority of the employees in the appropriatebargaining unit.The objectivefacts do not rise abovestrong speculation.Theyare not sufficient,as previouslyindicated to cast a doubt upon the reliability of apresumption of continued exclusive representation statuson the part of the Union.Furthermore,actions in dealingon a collective basis with its employees in November andDecember1972, and in January 1973,while refusing tonegotiate with the Union,cast great doubt uponthe purityof its alleged good-faith belief of lack of unionmajoritystatus.In sum,Iconclude and find that the Respondent, onSeptember19, 1972,did not have a good-faith doubt as totheUnion'sright to be accorded exclusive bargainingrepresentative status.Accordingly,Iconclude and findthatRespondent,by itsadmitted refusal to meet andnegotiate with the Union on and after September19, 1972,violated Section 8(a)(5) and(1) of the Act.E.The StrikeEvents-November7-10, 1972At the end,of the week on November5, 1972, theRespondent had 23 employees on itspayroll.Of these 23employees,13 had executed cards(membership,authoriza-tion,or dues-checkoff authorization)for the Union. Six ofthese cards had earlier been transmitted to the Respon-dent.On November7, 1972,Grissom signed a union cardbringing the total number of employees who were on thepayrollas having signed union cards to 14. During theweek,employees Basham and Pratt left the Respondent'semployment.The recorddoes not reveal exactly whenBasham and Pratt last worked during the week ofNovember12,1972.Respondent'scounsel's questionsindicated a contention that Basham and Pratt last workedon November7, 1972.Considering the contentions, it isclear that there were 23 employees on Respondent's payrollas of November 7 and that,of this number, 14 hadexecuted union cards.Around 14 ofthe employees who had executed unioncards had a meeting at a community center in Franklin,Tennessee,on November7, 1972,and decided to have astrike.The reasons that these employees decided to go onstrikewere the fact that negotiations between the Unionand the Respondent were not getting anywhere and thefact that the Union could not get a negotiation meeting setup with the Respondent.On November8, 1972,Respondent's employees com-menced a strike.This strike lasted for3 days,November 8,9, and 10.All but two ofRespondent's employees honoredthe picket line. Two of Respondent's employees (LarryCarter and Marvin Brown,Jr.) continued to report forwork.As indicated,Respondent had 23 employees on thepayroll on November7, 1972.The number of employeeson Respondent'spayroll decreased by three during theweek of November12, 1972.L. C. Kinnard was terminatedon November8, 1972.Basham and Pratt left Respondent'semployment during the week.Perhaps, as indicated byquestions presented by Respondent's Counsel, but notestablished,Basham and Pratt left Respondent's employ-menton November 7, 1972.During the strike, 2 of the 23, 21, or 20 employees onRespondent's payroll continued to cross the picket line.The rest of the 23, 21, or 20 employees, excepting perhapsfor the one or two employees who were ill (Miles and L. C.Kinnard), honored the picket line. Dodson testified thatthere were 13 or 14"out on strike."Boshers testified thatthere were 15 "out on strike." William Crawford testifiedthat 16 "participated" in the strike. It is difficult to tellwhether these were estimates of employees honoring thepicket line or estimates of those affirmatively supportingthe strike otherwise. Considering the evidence relating tothe employees who had signed cards, the facts warrant aninference that at least I I to 14 employees were affirmative-ly supportingthe strike at any given point of time therein.As best gathered from the record,the strike was initiatedand carried on by Respondent's employees on their own.No evidence was presented to reveal that the Union hadanything to do with the initiation or conduct of the strike.Wright testified, however, that his last contact with theemployees prior to the trial of this matter occurred when hewas called by some employees who told him the strike wasover.As indicated, little evidence as to the details of the strikewas presented.No evidence was presented to revealwhether the pickets carried signs,and if so,what thelegends on such signs were. Nor was any evidencepresented to reveal whether the strikers communicated thepurposeof the strike to Respondent. The GeneralCounsel's clear position at the trial was that he was notalleging that the strike was an unfair labor practice strike.The General Counsel's position was that the evidence wasadduced relating to the question of the Union's majoritystatus.The only evidence as to the number of employees whowere on the picket line consisted of the testimony ofRobert Crawford and MurrayDennis.Thus, Crawfordtestified that there were roughly 10 to 12 employees on thepicket line.Dennis,one of Respondent's officials, estimat-ed that there were around 10 employees on the picket lineon the occasions that he crossed the picket line. Ifconsidered with respect to a burden of Respondent toestablish a good-faith doubt based upon objective consid-erations that the presumption of majority status of theUnion should be rebutted, the facts relating to the strike donot establishRespondent'sburden. If considered withrespect to a burden of the General Counsel to in factestablishamajority status for the Union,absent apresumptionofmajoritystatus, the facts would notestablish such burden for the General Counsel.F.Events of November 10, 1972At some point of time during the 3-day strike, employeesRobert Turnage and DwightHenson went intoRespon-dent's offices and met with President Cole and VicePresident Dennis. The employees asked Coleand Dennis ifthey would meet with all of the employees. The employeestold Cole and Dennis thatthe men onthe picket line wouldlike to meet with management. 556DECISIONSOF NATIONAL LABORRELATIONS BOARDCole and Dennis told the employees in effect that theycould not and would not meet with them, that, however, ifthe employees were having coffee some place, Cole andDennis might have coffee at the same place. It is clear fromthe facts that management (Cole and Dennis) agreed tomeet withsomeof the employees at a specified time andplace. It is also clear that all involved would know thatCole's and Dennis' remarks were made in a sophisticatedmanner to rationalize such agreed meeting as not being ameeting.Later, on November 10, 1972, Cole and Dennis met anemployee committee at the Holiday Inn. The employeecommitteeconsistedof employees Zamitalo,RobertCrawford, Henson, Turnage, and Dodson.The General Counsel alleged that Respondent, by Cole,committed violations of Section 8(a)(1) during the referredtomeeting on November 10, 1972. The issues are asfollows:1.The General Counsel alleged, and Respondentdenied, that Respondent, by Cole, on or about November10, 1972, threatened to close its plant unless its employeesdeserted the strike then in progress.2.The General Counsel alleged, and Respondentdenied, that Respondent, by Cole, on November 10, 1972,threatened to replace employees who were engaged in saidstrike.The witnesses to these issues were Dodson, RobertCrawford, Cole, and Dennis. In general, Dodson's andCrawford's testimony is not sufficient to determine in achronological and complete context what occurred. Cole'sand Dennis' testimony was essentially presented in asummary fashion. Despite this, it may be said that there isa thrust of the facts as to the specificissues.Consideringthe testimony of Dodson, Crawford, Cole, and Dennis incomposite effect and in the context of the logicalconsistency of all the facts, I conclude and find that Coleon November 10, 1972, discussed with Dodson andCrawford the pending strike, told Dodson and Cole that hecould have brought in other workers to replace the strikers,that he had not wanted to do that, that he respected theirposition in striking, and that rather than bring in otheremployees, he would rather just close the doors down.2Considering the foregoing, I am not persuaded thatCole's remarks constitute conduct violative of Section8(a)(1) of the Act. The employees were on strike. TheGeneral Counsel does not contend that the strike was anunfair labor practice strike. Under such circumstances. theRespondent had a right to attempt to operate his plant withreplacement employees. His statement concerning the factthat he could have replaced the employees is essentiallycorrect, although technically incorrect in that it may besaid that such replaced employees retain certain rights offuture potential reemployment. Further, a Respondentdoes not have to resist employee strike pressure byattempting to operate his plant during a strike. His remarkswere not to the effect that he would permanently close theplant, but merely that he would rather close the doors than2 Some of Cole's and Dennis' testimony might he construed as a denialthat Cole referred to the fact that he would rather close the doors to theplant If so, it is discredited. 1 believe Dodson's testimony despite theleading nature of the questions directed to himbring in other employees.It istheGeneralCounsel'sburden to establish conduct violative of Section 8(a)(1). Hehas not met this burden. Accordingly, I conclude and findthat the facts do not reveal that Respondent violatedSection 8(a)(1) of the Act by Cole's remarks aboutreplacement of the employees on strike and as to "closingthe doors."3.The General Counsel alleged, and the Respondentdenied, that the Respondent, by Cole on November 10,1972, told its employees that he would go broke fighting aunion before he would sign a contract with the Union.The General Counsel's evidence in support of this issueconsists of the testimony of Robert Crawford which isrevealedby the following excerpts from Crawford'stestimony: 3Q.Do you recall whether Mr. Cole, at this time,said anything about what he would do before he signeda contract with the Union.A.No. sir.Q.Do you recall what he said whether he would gobroke fighting the Union before he would sign such acontract?A.Yes, sir, he did say that, I believe.Dennis testified in denial that Cole had made remarksabout going broke fighting the Union before he would signa contract. Cole adopted Dennis' testimony in such regard.IcreditDennis' testimony. I am not persuaded thatCrawford's recollection is accurate and reliable and goesbeyond a "belief." I discredit his testimony as to this issue.Accordingly, it is concluded and found that the GeneralCounsel has not established that Respondent violatedSection 8(a)(l) of the Act as alleged in this regard.4.TheGeneralCounsel alleged, and Respondentdenied, that Respondent, by Cole, on November 10, 1972,told employees that he would not meet with the Union butwould meet with the employees.The credibility resolution with respect to thisissue isdifficult.The testimony of General Counsel's witnessesDodson and Crawford was presented in a piecemeal andfragmentary manner and was elicited by leading questions.The testimony of Dennis was largely summary in fashion.Cole's testimony in large part constituted an adoption ofDennis' testimony. In considering the determination ofcredibility as to thisissue, itmust be noted that Cole statedthat he was not agreeing to the meeting on November 10,1972, when he indicated that he could not meet with theemployees but they could get together by coincidence forcoffee. Further, the facts reveal that later Cole did meetwith a committee. All of the witnesses appeared to havetruthfuldemeanor. In balance, I am persuaded thatDennis' testimony that Cole did not flatly say he wouldmeet with the committee is truthful and so credit. I ampersuaded that Crawford and Dodson construed Cole'stotal remarks about the committee as being an agreementto meet with the committee.The facts as to what occurred is revealed by thefollowing excerpts from the testimony of the witnesses.JThe reLord at p. 31. I 3 is corrected by substitution of the word"fighting" for fining This is based upon my recollection of what transpiredand is agreedto by the parties HARPETHSTEEL, INC.557Excerpts from Dennis' testimonyA. It was a lot of conversation, Your Honor. Idon't remember exactly who said what. But the thrustof it was that the men would like to return to work, andthat one of their fellow employees, Mr. Ralph Zamita-lo,had suggested the idea to them that it might be agood idea if they form a shop committee, which wouldbe composed of their fellow employees, elected bythem. It would consist of a yet determined number. Thecommittee's purpose would be to meet and discuss withmanagement the working conditions of the plant.At this point, I am persuaded that Cole made thefollowing remarks as revealed by the following creditedexcerpts from Dodson's testimony.Excerpts from Dodson's testimonyA.Well, hesaid that it seemed that we could sitdown like men and settle our own problems amongstourselves.Cole then related to Dodson and Crawford that theRespondent was not in negotiations with the Union andwould not meet further with the Union until it won in anelectionconducted by the National Labor RelationsBoard.Considering all of the facts, I conclude and find thatCole did not flatly say that he would meet with theemployees collectively but not with the Union. However,Cole's remarks, coupled with his sophisticated agreementtomeet with three employees on November 10, 1972,certainly carried the message that he would meet with theemployees collectively but not with the Unionuntil itdemonstrated majority status in a National Labor Rela-tionsBoard election. In my opinion, this conduct isviolative of Section 8(a)(1) of the Act. The facts reveal thattheUnion was the exclusive collective-bargaining repre-sentativeof the employees involved on November 10, 1972.To indicate that Respondent would meet with theemployees but would not meet with the Union, under suchconditions, clearly interferes and restrains the employees intheir right to self-organization. Even if the Union were notthe exclusive collective-bargaining representative of theemployees involved, under the circumstances there wouldexist,at most, a question concerning representation. Undersuch circumstances, to agree to meet with employeescollectively without a showing that this was the desire of amajority of such employees, and to indicate a refusal tomeet with the. Unionunlessitdemonstrated its majoritystatus, constitutes interference and restraint of the employ-ees asto their right to engagein self-organizational efforts.In short, it is clear that Respondent, by Cole, on November10, 1972, violated Section 8(a)(1) of the Act by remarkscalculated to be construed as agreement to meet with theemployees collectively but not to meet with the Union untilitdemonstrated its majoritystatus in a Board election. It isso concluded and found.The Termination of the StrikeAfter the five employees met with President Cole andVice PresidentDennisat the Holiday Inn on November 10,1972, the employees returned to the picketlineanddiscussed what had occurred with the other employees onstrike.The employees then voted on whether to continuethe strike or to return to work. A majority of the employeesvoted for returning to work on Monday, November 13,1972. The record indicates that the strike terminated onNovember 10, 1972. It is absolutely clear that the striketerminated before the employees returned to work onMonday, November 13, 1972.The Events of November 13, 1972, and ThereafterThe employees returned to work on Monday, November13, 1972. On Wednesday, November 15, 1972, PresidentCole called a meeting of all employees. This meeting washeld in the company shower room and commenced at 3:30p.m. and lasted about 30 minutes. All of the employeeswho were working attendedthe meeting.Respondent's officials Cole and Dennis were present.What occurred is revealed in part by the following creditedexcerpts from Dennis' testimony:A.We informed the employees that-first of all,we were glad to see them back to work. And secondly,we obviously realized there were some things that theywere unhappy about.But at thispoint, we could onlylisten to anything, any suggestions they might have. Butunder advise of Counsel, we could not respond to themdue to a NLRB charge waspending against us.Zamitalo, an employee, suggested that the employeescould form a shop committee, told the employees that hehad worked at a plant that had had a shop committee,explained how the shop committee had worked, andexpressed the idea that a shop committee at Harpeth Steel,Inc., would be a good idea. Cole expressed the idea that theshop committee was a goodidea, that it would be good tohave a committee to work with the Company, that the menshould talk among themselves, should do whatever theywanted to do, and should form their own committee or dowhatever they wanted to do.4Some of the employees had requested further meetings.On November 21, 1972, the Respondent posted thefollowing notice.NoticeTO: All Shop EmployeesFROM: MurrayDennis,Vice PresidentDATE: 11-21-72IT IS MANAGEMENT'S DESIRE TO MEET WITH ALL SHOPEMPLOYEES.4 i have considered the question of logical consistency of facts,the factthatRespondent did strongly participate in the formation of the shopcommittee on November22, 1972,and that Respondent dealt with suchcommittee despite the continuation of pendency of unfair labor practicecharges I am persuaded that Cole,in a manner similar to his remarks aboutthe planned November 10. 1972. meeting. spoke to the employees in adoubletalk fashion 558DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE PURPOSE OF THIS DISCUSSION WILL BE TO LISTEN TOYOUR POSITION ON VARIOUS MA rTFRS AFFECTING THEWORKING ARRANGEMFNrS OF THIS SHOP.THE TIME AND PLACE OF THE MEFTING WILL BEWEDNESDAY AFT ERNOON, NOVEMBER 22, AT 3:30 P.M. INTHE SHOP WASH ROOM.WE HOPE EVERYONE WILL ATTEND./s/ Murray Dennis, Vice PresidentAll of Respondent's employees who were working onNovember 22, 1972, along with Respondent's officials,including Cole and Dennis, attended thismeeting.The facts relating to the November 22, 1972,meetingwere presented in a piecemeal and generalizedmanner.The facts as established by a composite of the creditedtestimony of all witnesses thereto may be summarized asfollows:1.All of the employees working on November 22, andRespondent's officials Cole and Dennis were present forthe entire meeting.2.The employees decided to form a shop committee.3.The employees elected Robert Crawford as tempo-rary chairman for the meeting.4.Robert Crawford had some difficulties functioningas chairman. On occasion, President Cole attempted tohelp Robert Crawford out of his difficultiesas isrevealedby the following credited excerpts from William Craw-ford's testimony:Q.And what do you recall Mr. Cole saying at thismeeting?A.Well, someone had brought up a subject, andthen another would bring up another. And he wouldsay, well,Mr. Chairman, suggest this. Or, Mr. Chair-man, suggest that. And then we'd all put up a vote anddecide.Exactly what Cole said when he made suggestions toRobert Crawford concerning what to do as chairman is notrevealed. The thrust of the evidence, however, reveals thatthe suggestions were not substantive in nature but wereministerial .65.The employees nominated and elected a five-manshop committee, and nominated and elected a chairman ofthe five-man shop committee. The elections were by secretballot.6.Neither Cole. Dennis, nor any other official nomi-nated or voted for any of the positions filled.7.Robert Turnage was the employee who was electedas chairman of the Shop Committee. Turnage requested ofmanagement that there be other meetings. Turnage thenadjourned the meeting.Events after November22, 1972After the November 22, 1972, meeting, the ShopCommittee held some meetings for organizational purpos-es. It is not clear whether there were several such meetingsor not. It is clear that one such meeting occurred around'At most of the meetings that occurred there were other companysupervisors present with Cole and Dennis6To the extent that Cole and Dennis denied that suggestions were made,December 8, 1972. What occurred at this meeting isrevealed by the following credited excerpts from Dennis'testimony:A.Well, like I said, it was mainly an organizationalmeeting for the committee itself to determine whichcommittee-man would be responsible for what areas,for working done-for working conditions. They choseup among themselves that one would take vacations,undertake this, that, and the other. They assigned otheremployees of the shop to each committee-man, so thatTiewould have a certain number of shop employeesunder him. And if they had any suggestions orcomplaints, they would come to him.Q.Now, how long did this meeting last?A.Maybe an hour-and-a-half, an hour.In addition to the employees on the Shop Committee,Respondent's officials Cole and Dennis were present at themeeting.The meeting which took place on or aboutDecember 8, 1972, took place in the company conferenceroom.Thereafter, at some point of time prior to January 8,1973, the Shop Committee discussed, among themselves,the question of a wage increase and decided to propose awage increase to the Respondent. There is no evidence torevealwhether thismeeting of the Shop Committeepreceded or followed the following announcement by theRespondent which was posted around January 2, 1973.NoticeJanuary 2, 1973THE NEXT MEETING BETWEEN MANAGEMENT AND THESHOP COMMITTEE WILL BE HELD ON MONDAY,JANUARY 8,IN THE OFFICE CONFERENCE ROOM.ANY INTERESTED PARTIES ARE INVITED TO ATTEND.however,IN THE INTEREST OF TIME,PLEASE VOICE YOUROPINIONS THROUGH YOUR COMMITTEE CHAIRMAN./s/Murray DennisMurray DennisExecutive Vice PresidentOn January 8, 1973, Respondent's officials met with theShop Committee.What occurred is revealed by thefollowing credited excerpts from Dennis' testimony.Q.After this meeting on or about December 8,1972, were there any furthermeetings?A.Yes, there was.Q.When?A. January 8.Q.All right, will you tell us where thatmeeting washeld and who was present, as best you can remember?A., This was also held in the Conference Room ofthe company. All five committee-men were there thistime.Mr. Cole was there, and I was there, Mr. ElmerThomas, Jr. was there, possibly the shop superintend-ent. I'd have to refer to my notes.Idiscredit such testimonyEssentially, the matter is one of witnessesinterpreting what is a suggestion. HARPETH STEEL, INC559Q.All rightWhat was the subject of this meeting?A.The subject of this meeting was pure and simplya request from the committee for across-the-boardwage increase.Q.Now, Mr. Dennis, the contract expired by itsterms on April 30, 1972. It was extended to May 14,1972. State whether or not, at anytimeafterMay 14,1972, through December 31, 1972, any of the employ-eesofHarpeth Steel had received wage increases.A.No,theyhad not.Q.Now, what happened on or about January 8,1972?A.The committee presented the demand, as I said,fora 5.5 percent across-the-board wage increase.Management requested that we caucus about this,which we did for about 10 minutes. And we came to theconclusion that the increase was within reason anddecided to grant it.The Respondent, around January 8, 1973, placed intoeffect the agreed wage increase for its employees retroac-tive in effect to January 1, 1973. Subsequent to January 8,1973, there have been no specific requests by the ShopCommittee for furthermeetingswith the Respondent, andthere have been no further meetings between the Respon-dent and the Shop Committee.Considering all of the foregoing, I am persuaded andconclude and find that Respondent, in violation of Section8(a)(1) and(2) of the Act, interfered with the formationand administration of the Shop Committee, and renderedunlawful aidand assistanceto the Shop Committee. Thus,onNovember 22, 1972, and thereafter, Respondentrecognized and bargained with the Shop Committee as theexclusiverepresentative of the employees in the appropri-ate bargainingunit. It is clear that Respondent'sunfairlabor practices, including unlawful withdrawal of recogni-tion of the Union and interference with employee rights byexpressions of refusal to bargain with the Union but that itwould meet with employees, undermined the Unions'majority.It is alsoclear thateven ifRespondent had notengaged insuch unfair labor practices, there existed atleast a question concerning representation. Under suchcircumstances, recognition of and bargaining with theShop Committee constituted interference with employees'organizationalrights, and constituted unlawful aid andassistanceto the Shop Committee. The facts are clear thatRespondent's officials Cole and Dennis were present at theNovember 22, 1972, meeting wherein the Shop Committeewas formed. Respondent summoned the employees to thisand similar meetings.Cole and Dennis were also present atthe various organizational meetings of the Shop Committeeheld after November 22, 1972. It is clear that the presenceof Respondent's officials, Cole and Denms, at the variousmeetingsinterfered with employees' organizational rights,and interfered with and constituted aid and assistance tothe Shop Committee. Employeesas a resultof Respon-dent's total conduct were clearly shown that the Respon-dent did not want to deal with the Union, but preferred todeal with the employees collectively or with an employeecommittee.The issuance and posting of notices concerningemployee meetings, Shop Committeemeetings,and urgingemployees to work through the Shop Committee, under thecircumstances, clearly interfered with employees' organiza-tional rights and constituted unlawful aid and assistance tothe Shop Committee. Permitting the Shop Committee touse company premises, similarly, constituted interferencewithemployee organizational rights and constitutedunlawful aid and assistance to the Shop Committee.Finally, under all the circumstances set forth beforehandherein, the bargaining and agreement with the ShopCommittee as 'to a wage increase on January 8, 1973,clearly interfered with employee organizational rights andconstitutedunlawful aid and assistance to the ShopCommittee In sum, I conclude and find, as alleged, thatRespondent violated Section 8(a)(1) and (2) of the Act bythe above-described conduct.The General Counsel alleges and contends, and Respon-dent denies, that Respondent dominated the Shop Com-mitteeby the conduct referred to above and thatRespondent thereby violated Section 8(a)(1) and (2) of theAct.Essentially, the question is whether Respondent'sconduct, as described, constituted domination or constitut-ed unlawful interference,aid, and assistance.Inmy opinion, the facts warrant a finding of unlawfulinterference with, and unlawful aid and assistance to, theShop Committee. A close question is presented as towhether the totality of Respondent's conduct in suchregard amounted to Respondent's domination of the ShopCommittee. The facts reveal that the totality of Respon-dent's conduct as regards its relationship with the ShopCommittee reveals extremely strong interference withemployees' organizational rights, and unlawful aid andassistance to the Shop Committee. The cases cited by theGeneral Counsel(Eugene and VeronicaMcManus, co-partners d/b/a Sunrise Manor Nursing Home,199 NLRB1120; andDrives,Incorporated,172NLRB 969) on afactual basis appear to be substantially similar to this caseinsofar as the degree of interference,unlawful aid, andassistance is involved. In neither of these cases did theBoard find the facts to constitute domination of thecommittee or plan involved.In the instant case,the facts reveal that the idea of aShop Committeewas suggestedby an employee. TheRespondent did not suggest the names of persons to beselectedon the committee, and no supervisory personvoted in the selection of the individuals on the committee.The General Counsel argues that there was no arms-length bargaining as to the wage increase agreed to onJanuary 8, 1973. As I see the facts, the Respondentconsidered the committee to be a weak creature and agreedto what it was willing to do to mollify employee discontentas to wages. It very well may have been that Respondent,during negotiations with the Union earlier, would haveagreed to a similar increase.Averaging out Respondent'swage increase offers to the Union, the wage increase wouldhave averaged out on the proposed 3-year term to 3percent and to 4 percent as compared to the 5.5-percentincrease agreed to on January 8, 1973. One cannot say thatRespondent would not have agreed to the Union'sdemandedwage increaseif it had dropped closer to the 5.5-percent figure.The distinction between whether a Respondent hasunlawfully dominated a labor organization, committee or 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDplan or has only interfered with and unlawfully aided andassisted such labor organization,committee or plan is oneof degree.If the Respondent creates such labor organiza-tion,committee,or plan,then the labor organization,committee or plan is Respondent's creature and can bedisestablished by the Respondent.If the labor organiza-tion,committee,or plan is not Respondent's creature, thenRespondent should not be required to disestablish suchorganization but only to remove its unlawful aid andassistance from such organization. Of course,as a practicalmatter,ifa labor organization, committee,or plan is soweak that its continued existence is dependent upon aidand assistance from a Respondent,removal of suchunlawful aid and assistance virtually destroys the unlawful-ly assisted labor organization,committee,or plan,insofaras the employees are concerned.In the instant case, theremedy recommended for the removal of Respondent'sunlawful aid and assistance to the committee would appearto virtually obtain the same result as a disestablishmentremedy, especiallywhen a concurrent remedy is therequirement that Respondent bargain with the Union, as isrequired in this case.Iam not persuaded that the totality of the facts revealthat the Respondent dominated the Shop Committee.Rather, I am persuaded that the Respondent interferedwith the formation of the Shop Committee,renderedunlawful aid and assistance to the Shop Committee, anddealt with a "weak"representative accordingly.The General Counsel also alleged,and Respondentdenied,that Respondent violated Section 8(a)(5) of the Actby according recognition to the Shop Committee on orabout November13, 1972.Ihave already found that Respondent violated Section8(a)(1) and(2) of the Act by recognizing and bargainingwith the Shop Committee.Ido not find it necessary todetermine whether such conduct violated Section 8(a)(5) ofthe Act.The composite effect of the unfair labor practicesrequires remedies of the same type as would be imposed ifa finding of a violation of Section 8(a)(5) in such regardwere made.The WageIncreaseAlleged Refusal To BargainThe GeneralCounsel alleged,and Respondent denied,that the Respondent,on or about January12, 1973,unilaterally changed existing wage rates and other termsand conditions of employment of the employees in theappropriate bargaining unit.The facts are clear that Respondent bargained with theShop Committee as to a wage increase, agreed with theShop Committee as to a wage increase,and placed suchwage increase in effect aroundJanuary 8, 1973.It is clearthat Respondent did not bargain with the Union as regardsthe wage increase granted on or around January 8, 1973. Itisclear that Respondent by the foregoing conduct, inconnection with all the facts in this case,interfered withemployees'organizational rights in violation of Section8(a)(1) of the Act.Ido not find it necessary to determinewhether Respondent violated Section8(a)(5) of the Act bysuch conduct.Because of the composite effect of all of theunfair labor practices by the Respondent,the remedyrequired for such violative conduct will be the same,whether such conduct is deemed violative of Section8(a)(5) or only of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the Respondent'soperations described in section 1, above,have a close,intimate,and substantial relationship to trade,traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices,itwill be recommended that the Respon-dent cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.Having found that Respondent has violated Section8(a)(5) and(1) of the Act by its withdrawal of recognitionand refusal to bargain with the Union,itwillberecommended that the Respondent,upon request,bargainwith the Union as the exclusive representative of itsemployees in the appropriate unit.Itwill also be recom-mended that Respondent,ifrequested to do so by theUnion,rescind the wage increases granted as a result ofbargaining with the unlawfully assisted Shop Committee.However,itisprovided that absent request for therescinding of such wage increases,nothing in this decisionrequires the withdrawal of such wage increases.Having found that Respondent interfered with, andunlawfully assisted and aided, the formation of the ShopCommittee,itwillbe recommended that Respondentwithdraw and withhold recognition of such Shop Commit-teeuntil such time as said Shop Committee may becertifiedby the Board as the employees'exclusivebargaining representative.Because of the character of the unfair labor practicesherein found,the recommended Order will provide that theRespondent cease and desist from in any other mannerinterfering with,restraining,and coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Harpeth Steel, Inc., the Respondent,is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.InternationalAssociation of Bridge,Structual andOrnamental Iron Workers,Shopmen'sLocal 733,is,andhas been at all times material herein,a labor organizationwithin the meaning of Section 2(5) of the Act.3.The Shop Committee(Harpeth Steel, Inc.), is, andhas been at all times material herein,a labor organizationwithin the meaning of Section 2(5) of the Act.4.By interfering with the formation of, and rendering HARPETH STEEL, INC.561aid and assistance to, the Shop Committee, Respondenthas violated Section 8(a)(2) and (1) of the Act.5.All production and maintenance employees, includ-ing truckdrivers, but excluding office clerical employees,professional employees, guards and supervisors as definedin the Act constitute an appropriate unit of Respondent'semployees for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.6.At all times on and after February 25, 1966, anduntilNovember 10, 1972, the Union was the exclusiverepresentative of all the employees in said unit for thepurpose of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions.Such loss of majority as may have occurred thereafterresulted from Respondent's unfair labor practices foundherein.7.By withdrawing recognition of the Union onSeptember 19, 1972, and by thereafter withholding recogni-tion from and refusing to bargain with the Union,Respondent has violated Section 8(a)(5) and (1) of the Act.8.By the above, and by expressing that Respondentwould meet with and bargain with employees but wouldnot meet with or bargain with the Union until recertifiedby the Board, the Respondent has interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act, and therebyRespondent has engaged in unfair labor practices pros-cribed by Section 8(a)(1) of the Act.9.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER?Respondent,Harpeth Steel, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Telling employees that it will meet with themcollectively, or with a committee of such employees, butthat it will not meet with or negotiate with the Union untilit isrecertified by the National Labor Relations Board asthe exclusive representative of its employees.(b) Refusing to bargain collectively with the Union as theexclusive representative of the employees in the unit hereinfound to be appropriate.(c) Interfering with the formation or administration ofthe Shop Committee or any other labor organization of itsemployees.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Upon request bargain collectively with the Interna-tionalAssociation of Bridge, Structual and OrnamentalIronWorkers, Shopmen's Local 733, as the exclusiverepresentativeofRespondent's employees in the unitherein found appropriate and embody any understandingreached in a signed agreement. The appropriate bargainingunit isas follows:Allproduction and maintenanceemployees, including truck drivers, but excluding officeclericalemployees, professional employees, guards andsupervisors as defined in the Act.(b)Upon request by the Union, rescind the wageincreases granted inJanuary 1973as a result of agreementwith the Shop Committee. However, it is provided thatnothing in this Decision or Order requires the rescinding ofsuchwage increase as granted unless the Union sorequests.(c)Withdraw and withholdrecognitionfrom the ShopCommittee as a representative of its employees unless anduntilsuch time as the Shop Committee is so certified by theNational Labor Relations Board.(d) Post at Respondent's plant at Franklin, Tennessee,copies of the attached notice marked "Appendix."8 Copiesof said notice, on forms provided by the Regional DirectorforRegion 26, after being duly signed by Respondent'srepresentatives, shall be posted by it immediately uponreceipt thereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 26, inwriting,within 20 days from the date of receipt of thisDecision, what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the allegations of unlawfulconduct not specifically found to be violative herein bedismissed.'In the event no exceptions are filed as provided by Sec.102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions, and order and all objections thereto shall bedeemed waived for all purposes.B In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT tell our employees that we will meetwith them collectively, or with a committee of employ-ees,but that we will not meet or negotiate with theUnion until it is recertified by the National LaborRelationsBoard as exclusive representative of ouremployees.WE WILL NOT interfere with the formation oradministration of the Shop Committee or any otherlabor organization of our employees.WE WILL NOT refuse to bargain collectively with theUnion as the exclusive representative of the employeesin the unit herein found to be appropriate.WE WILL NOT in any other manner interfere with, 562DECISIONSOF NATIONALLABOR RELATIONS BOARDrestrain,or coerce our employees in the exercise of theirrights guaranteed in Section 7 of the Act.WE WILL,upon request,bargain collectively with theUnion,the International Association of Bridge,Struc-tural and Ornamental Iron Workers,Shopmen's Local733, as the exclusive representative of our employees inthe unit herein found appropriate and embody anyunderstanding reached in a signed agreement. Theappropriate bargaining unit is:Allproductionandmaintenance employees,including truck drivers,but excluding officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.WE WILL,upon request by the Union,rescind thewage increases granted in January 1973,as a result ofagreement with the Shop Committee. However it isprovided that nothingin the Decision or Order requiresus to rescind such wage increase as granted unless theUnion so requests.WE WILL withdraw and withhold recognitions fromtheShop Committee as a representative of ouremployees unless and until such times as the ShopCommittee is so certified by the National LaborRelations Board.DatedByHARPETH STEEL, INC.(Employer)(Representative)I(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,CliffordDavis FederalBldg.,Room 746,167NorthMain Street,Memphis,Tennessee 38103, Telephone 901-534-3161.